Citation Nr: 0828676	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1981 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and March 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  A hearing was held 
at the RO in January 2005.  The Board remanded the case to 
the RO in October 2007.


FINDING OF FACT

The veteran does not have a current left knee disorder.


CONCLUSION OF LAW

The criteria for service connection for left knee disorder, 
claimed as secondary to service-connected bilateral pes 
planus, are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through an April 2003 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claim is 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records, and the veteran submitted lay statements and 
testimony and medical treatise evidence.  VA examinations 
were conducted in September 2003 and November 2007.  VA has 
satisfied its assistance duties.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This veteran is 
not claiming, nor does the record establish, that a left knee 
disorder was incurred during service.  Instead, he seeks 
secondary service connection.  He claims that a left knee 
disorder was caused by his service-connected pes planus.  
Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   

VA and private treatment records dating since 2003 report 
that the veteran complained of left knee pain due to foot 
problems.  Treatise evidence submitted also reports that foot 
problems can cause knee pain.  VA X-rays of the veteran's 
left knee were normal in March, September, and October 2003.  

In March 2003, Anthony Ferguson, DPM, stated that the veteran 
was diagnosed as having pronation of the feet causing knee 
pain.

On VA evaluation in March 2003, the veteran had full range of 
motion of the knee with no edema, warmth, or erythema.  The 
impression was musculoskeletal pain.  In April 2003, there 
was an impression of left knee arthralgia, and the examiner 
stated that the pain probably occurred because of his altered 
walking pattern.  In April 2003, there was also an assessment 
of chronic knee pain, normal exam and no acute findings.  
Findings included normal range of motion with negative drawer 
tests, no collateral ligament damage, and no effusion.  There 
was an assessment of knee pain likely due to mechanical 
problems due to pes planus, no arthritis in the knee on x-
ray.  A private record in April 2003 diagnosed left knee 
pain, no pathology found.

In May and July 2003 statements, Tacara Tabb, DPM, indicated 
that the veteran's  pes planus was likely to have caused 
secondary symptoms of pain in his knee.

On VA evaluation in June 2003, the veteran's left knee had no 
patella crunch and no laxity.  VA evaluations in October 2003 
and January 2004 revealed only minimal tenderness of the 
lateral joint line of the left knee.  

On VA examination in September 2003, the veteran stated that 
his left knee gave him marked discomfort, but he denied any 
swelling.  Examination of the left knee revealed that it and 
the patella were stable, with no swelling or local heat and 
negative McMurray's and drawer signs and a normal range of 
motion.  X-rays of the left knee were normal.  The impression 
was normal left knee.  The examiner did not see any 
relationship between the veteran's complaints of left knee 
discomfort and his pes planus.   

In January 2004, VA evaluation for knee pain revealed a full 
range of motion and no ligamentous instability and a negative 
McMurray's.  There was minimal pain along the lateral joint 
line.  In March 2004, Kenneth L. Wiley, M.D. stated that the 
veteran had severe pain of his left knee.

The veteran had a full range of motion, no crepitus, and no 
erythema of his left knee on VA evaluation in April 2004.  He 
had complained of left knee pain after stumbling while 
walking up stairs.  In June 2004, magnetic resonance imaging 
(MRI) of the veteran's left knee revealed minimal increased 
signal in the infrapatellar fat pad consistent with edema of 
questionable clinical significance.  Also, a tiny Baker's 
cyst was noted.  Otherwise, the MRI was normal.  

On VA evaluation in August 2004, the veteran's left knee had 
a full range of motion  with no ligamentous instability, but 
there was pain along the medial joint line and a positive 
McMurray's medially.  VA evaluation in November 2004 reported 
an impression of left knee arthralgia.

In January 2005, Denardo Dunham, DPM recommended that the 
veteran continue with foot orthotics in an effort to control 
excessive pronation, which was known to be associated with 
knee pain.

Windsor Dennis, M.D. reported in April 2005 that the veteran 
had come in for a diagnosis of his knee pain that started 
from pronated flat feet which caused pain which had altered 
his gait.  After considering the veteran's complaint and 
checking a book, Dr. Dennis thought the veteran's condition 
can be identified through the diagnosis of traumatic 
degenerative osteoarthritis secondary to mechanical 
dysfunction of pronated pes planus.  

June 2005 and January 2006 VA medical records report 
diagnoses of osteoarthritis of the veteran's left knee, but 
no positive clinical or X-ray findings were reported.  

In July 2006, Nick Gabbay, DPM, stated that the pronation of 
the veteran's feet may be contributing to his knee pain.

A VA examination was conducted in November 2007 by a 
physician who reviewed the veteran's claims folder, medical 
history, and complaints, including of left knee pain 
aggravated by prolonged standing and climbing stairs.  The 
examiner indicated that there was no evidence that the 
veteran had flare-ups as indicated by swelling, redness, 
heat, or tenderness, or that he had any difficulties in 
performing his routine daily activities due to his left knee.  
Examination revealed no left knee joint effusion, and good 
quadriceps musculature with 5/5 strength equal to the right 
knee.  Range of motion was from -5 to 135 degrees, with no 
pain on motion or additional limitation of motion on 
repetitions.  The veteran had good knee stability in both 
planes, and there were no clicks or crepitus in his knee.  

The VA examiner noted that there had been a suggestion of a 
Baker's cyst.  However, his examination that day via 
palpation of the back of the veteran's knee revealed no 
evidence of a Baker's cyst.  X-rays revealed a normal left 
knee with no evidence of dislocation or destructive process, 
and well preserved joint spaces, normal bone density, no 
evidence of joint effusion, and unremarkable soft tissues.  
The diagnosis was normal left knee.  The examiner stated that 
his examination of the veteran's left knee revealed no 
abnormality.  He had a full range of motion, no instability, 
no evidence of a Baker's cyst, and no crepitus or clicks.  
The veteran's only problem was that when he overdoes it, he 
has discomfort in his left knee and cannot play sports.  
Hence, at that time, the examiner could not identify any 
objective disease in the veteran's left knee and the veteran 
had no left knee disorder.  

Based on the above evidence, the Board finds that the veteran 
does not have a current left knee disorder.  There have been 
complaints, including of pain, and some objective findings, 
including of tenderness.  However, the preponderance of the 
evidence indicates that the veteran does not currently have a 
left knee disorder.  The examination in November 2007 is the 
most probative.  It is the most recent, and it was very 
thorough, and in it, all of the findings were normal, 
including X-ray and palpation for Baker's cyst.  The second 
most probative piece of evidence is the September 2003 VA 
examination report.  The report was also very thorough, and 
considered symptoms, clinical findings, and X-rays before 
rendering an impression of normal left knee.  There are also 
a number of other medical records which show that the 
veteran's left knee was examined with normal clinical 
findings and no disease or injury being diagnosed.  Since the 
examiner in November 2007 examined the veteran, considered 
X-rays, and reviewed the claims folder, his opinion that the 
veteran does not have osteoarthritis is more probative than 
the assessments of record of osteoarthritis, which do not 
indicate that they were based on X-rays or any abnormal 
clinical findings.  See Prejean v. West, 13 Vet. App. 444 
(2000) (factors for determining probative value of medical 
opinions include their thoroughness and detail, whether they 
discussed why contrary opinions were not persuasive, and the 
opinion-writer's access to relevant records).  Also, no 
X-rays of record indicate that the veteran has arthritis.  
While an MRI showed a Baker's cyst in June 2004, this 
condition apparently resolved, as the November 2007 examiner 
reported no evidence of a Baker's cyst on palpation of the 
back of the veteran's knee.  

Lastly, the Board notes the assessments of left knee pain and 
arthralgia.  However, the Court has held that a symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability. Without a pathology to which the symptoms of knee 
pain can be attributed, there is no basis to find a left knee 
disorder for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   

The veteran's and his representative's testimony has been 
considered.  However, since they are laypersons, they are not 
competent to render a diagnosis of left knee disease or 
injury.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

In the absence of a currently diagnosed left knee disorder, 
service connection can not be established.  The existence of 
a currently diagnosed disorder is a cornerstone of a service 
connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for a left knee condition, claimed as 
secondary to service-connected bilateral pes planus, is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


